Mathews, J.
delivered the opinion of the court. The error complained of, in the judgment of the district court, is that a compensation or set off to the amount of five hundred dollars was not allowed to the defendant and appellant.
His right to it depends entirely on the testimony of Josiah S. Johnson, which shews that the defendant paid to this witness five hundred dollars, on account of the plaintiff's ancestor, but does not establish the fact that this payment was made by the ancestor, at the request of the latter. As this circumstance was not made to appear, the district court was correct, in refusing to allow the set off.
It is therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.